First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 8,101,593; 8,242,294; 8,367,649; 8,461,140; 8,546,367; 8,653,058; 8,883,770; 9,050,349; 9,127,036; 9,522,155; 9,636,349; 9,683,007; 9,683,008; 9,949,986; 9,987,291; 10,144,757; 10,434,107; 10,434,108 and 10,946,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to deoxycholic acid or salts thereof with a 14C content of less than 1 ppt, i.e., a synthetic side chain.  Unlike the instant claims, the claims of ‘294, ‘140 and ‘036 recite a compound, i.e., DCA; ‘593, ‘649, ‘140, ‘058, ‘155, ‘108 and ‘030 recite a composition comprising a specific amount of DCA; ‘367, ‘593, col. 1, lines 45-65; ‘294, col. 2, lines 46-66; ‘649, col. 1, line 45 – col. 2, line 3; ‘140, col. 2, lines 48-67; ‘367, col. 2, line 48 – col. 3, line 6; ‘058, col. 1, lines 25-32; ‘770, col. 2, lines 46-66; 9,050,349, col. 2, line 51 – col. 3, line 9; ‘036, col. 2, lines 44-64; ‘155, col. 2, line 53 – col. 3, line 1261; 9,636,349, col. 2, line 58 – col. 3, line 17; ‘007, col. 1, line 56 – col. 2, line 14; ‘008, col. 2, line 55 – col. 3, line 14; ‘986, col. 2, line 53 – col. 3, line 12; ‘291, col. 2, line 54 – col. 3, line 13; ‘757, col. 2, line 57 - col. 3, line 16; ‘107, col. 2, line 54 - col. 3, line 13; ‘108, col. 2, line 55 - col. 3, line 14; ‘030, col. 1, lines 30-36).  Based on the claims and/or disclosures of the cited patents, the claimed invention is rendered obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628